PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ganatra, Nitin
Application No. 14/105,157
Filed: 12 Dec 2013
For: COMPENSATION FOR AMBIENT SOUND SIGNALS TO FACILITATE ADJUSTMENT OF AN AUDIO VOLUME
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned October 29, 2016, for failure to submit the issue fee as required by the Notice of Allowance and Fee(s) Due mailed July 28, 2016, which set a three (3) month statutory period for reply. Additionally, on August 11, 2016, a Notice Requiring Inventor’s Oath or Declaration was mailed, requiring submission of an inventor’s oath or declaration executed by or on behalf of each inventor to be submitted not later than the date on which the issue fee was paid to avoid abandonment. On November 16, 2016, a Notice of Abandonment was mailed. On January 19, 2019, an electronic petition (ePetition) to revive the application was filed, accompanied by the issue fee payment. On January 19, 2019, a decision was mailed granting the ePetition to revive the application. On February 4, 2019, however, a Notice was mailed vacating the decision on the ePetition because the inventor’s oath or declaration had not been filed. Applicant was given two (2) months to file a response.

On August 2, 2020, the inventor’s oath or declaration was filed. On August 3, 2020, a renewed petition to revive was filed, accompanied by the petition fee. On November 19, 2020, a decision was mailed dismissing the petition because an adequate explanation of the period of delay had not been provided. On April 19, 2021, a renewed petition was filed, accompanied by a three (3) month extension of time and fee under 37 CFR 1.136(a). 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the inventor’s oath or declaration filed August 2, 2020 and the issue fee paid January 18, 2019, (2) the petition fee of $1,000 paid August 3, 2020, and (3) a proper statement of unintentional delay. 
The present renewed petition is accompanied by an adequate explanation regarding the unintentional delay.

Receipt is acknowledged of the request for continued examination filed April 19, 2021, and petition to withdraw from issue filed April 28, 2021. 

This application is being referred to Technology Center Art Unit 2689 for appropriate action.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.


/DOUGLAS I WOOD/Attorney Advisor, OPET